DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        AVERY SOUFFRANT,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-1182

                           [August 23, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael Lynch, Judge;
L.T. Case No. 13-242CF10A.

  Avery Souffrant, Lake Butler, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.